Appeal by the defendant from a judgment of the Supreme Court, Kings County (M. Brennan, J.), rendered March 2, 2005, convicting him of robbery in the first degree, criminal possession of stolen property in the fifth degree, and attempted assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the subject statements made by a prospective juror did not rise to the level of actual bias or otherwise indicate that she would be unable to render an impartial verdict. Thus, there was no basis for the Supreme Court to administer an expurgatory oath or sustain the defendant’s challenge for cause (see People v Ross, 12 AD3d 463 [2004]; People v Rudolph, 266 AD2d 568, 568-569 [1999]; People v Archer, 210 AD2d 241, 241-242 [1994]; cf. People v Brown, 111 AD2d 248 [1985]).
The defendant’s allegations of improper bolstering and accomplice identification are unpreserved for appellate review (see CPL 470.05 [2]; People v West, 56 NY2d 662, 663 [1982]; People v Samuels, 22 AD3d 507, 508 [2005]), and we decline to reach them in our interest of justice jurisdiction. Further, the defendant was not denied the effective assistance of counsel under the circumstances presented (see People v Taylor, 1 NY3d 174, 176 [2003]; People v Benevento, 91 NY2d 708, 713 [1998]). Rivera, J.P., Ritter, Dillon and Carni, JJ., concur.